                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                    UNITED STATES DISTRICT COURT

                                   9                                   NORTHERN DISTRICT OF CALIFORNIA

                                  10                                            San Francisco Division

                                  11       REGINA M. HUNTER EL,                             Case No. 18-cv-06585-LB
                                  12                      Plaintiff,
Northern District of California
 United States District Court




                                                                                            ORDER TO SHOW CAUSE WHY CASE
                                  13               v.                                       SHOULD NOT BE DISMISSED FOR
                                                                                            FAILURE TO PAY THE CIVIL-CASE
                                  14       THE COMMITTEE OF BAR EXAMINERS                   FILING FEE
                                           OF THE STATE BAR OF CALIFORNIA, et
                                  15       al.,                                             Re: ECF No. 1
                                  16                      Defendants.

                                  17

                                  18                                             INTRODUCTION

                                  19         Plaintiff Regina M. Hunter El filed this action against defendants the Committee of Bar

                                  20   Examiners of the State Bar of California, U.S. Secretary of Education Betsy DeVos, and the

                                  21   Office of Federal Student Aid.1 In lieu of the civil-case filing fee, Ms. Hunter El filed an “affidavit

                                  22   of financial statement.”2 The court construed this as an application for leave to proceed in forma

                                  23   pauperis (“IFP”).3 The court denied Ms. Hunter El’s application for leave to proceed IFP because

                                  24

                                  25
                                       1
                                        Compl. – ECF No. 1. Citations refer to material in the Electronic Case File (“ECF”); pinpoint
                                  26   citations are to the ECF-generated page numbers at the top of documents.
                                  27
                                       2
                                           Pl. Aff. of Fin. Statement – ECF No. 3.
                                       3
                                           Order – ECF No. 5.
                                  28

                                       ORDER – No. 18-cv-06585-LB
                                   1   she did not list, among other things, her gross and net salary, income from other sources, bank-

                                   2   account balances, or other assets.4 The court extended Ms. Hunter El until November 16, 2018, to

                                   3   file a completed, sworn IFP application form or to pay the civil-case filing fee.5 Ms. Hunter El did

                                   4   neither.6

                                   5

                                   6                                                ANALYSIS

                                   7   1. Governing Law

                                   8         “Under 28 U.S.C. § 1915, a district court may authorize the commencement of a civil action

                                   9   IFP if it is satisfied that the plaintiff cannot pay the filing fees necessary to pursue the action.” La

                                  10   Douer v. U.C.S.F., No. 15-cv-02214-MEJ, 2015 WL 4323665, at *2 (N.D. Cal. July 15, 2015)

                                  11   (citing 28 U.S.C. § 1915(a)(1)). “The policy for allowing a plaintiff to proceed IFP is to protect

                                  12   litigants from abandoning ‘what may be a meritorious claim in order to spare himself complete
Northern District of California
 United States District Court




                                  13   destitution.’” Id. (quoting Adkins v. E.I. DuPont de Nemours & Co., 335 U.S. 331, 340 (1948)).

                                  14   “However, ‘court permission to proceed in forma pauperis is itself a matter of privilege and not

                                  15   right; denial of in forma pauperis status does not violate the applicant’s right to due process.’” Id.

                                  16   (internal brackets omitted) (quoting Franklin v. Murphy, 745 F.2d 1221, 1231 (9th Cir. 1984)).

                                  17         “To determine IFP eligibility, an applicant must ‘submit an affidavit that includes a statement

                                  18   of all assets’ showing that the applicant ‘is unable to pay such fees or give security therefor.’” Id.

                                  19   (internal brackets omitted) (quoting 28 U.S.C. § 1915(a)(1)). “To satisfy this requirement, ‘an

                                  20   affidavit of poverty is sufficient which states that one cannot because of his or her poverty pay or

                                  21   give security for costs and still be able to provide himself and dependents with the necessities of

                                  22   life.’” Id. (internal brackets and ellipsis omitted) (quoting Adkins, 335 U.S. at 339). “The Ninth

                                  23   Circuit has held that a plaintiff seeking IFP status must allege poverty ‘with some particularity,

                                  24   definiteness and certainty.’” Id. (some internal quotation marks omitted) (quoting Escobedo v.

                                  25

                                  26   4
                                           Id. at 2 n.3.
                                       5
                                  27       Id. at 2.
                                       6
                                           See Docket.
                                  28

                                       ORDER – No. 18-cv-06585-LB                          2
                                   1   Applebes, 787 F.3d 1226, 1234 (9th Cir. 2015)). “The Court has discretion to make a factual

                                   2   inquiry into an IFP applicant’s financial status and to deny the application where the applicant is

                                   3   unable or unwilling to verify his or her poverty.” Id. (citing United States v. McQuade, 647 F.2d

                                   4   938, 940 (9th Cir. 1981)). Courts have denied IFP status where plaintiffs have provided

                                   5   incomplete information about their financial status or failed to clearly disclose their income and

                                   6   assets. See id. at *2–3 (citing cases).

                                   7

                                   8   2. Application

                                   9         Ms. Hunter El’s affidavit of financial statement does not clearly disclose her income and

                                  10   assets. Ms. Hunter El states that she “does not have or possess any gold or silver coins pursuant to

                                  11   the United States Constitution, Article I, Section X,”7 but she does not disclose what other income

                                  12   or assets she may have. This does not satisfy the IFP-application requirements. See Ali v. Andress-
Northern District of California
 United States District Court




                                  13   Tobiasson, No. 2:12-cv-01571-JCM-CWH, 2013 WL 560508, at *3 (D. Nev. Feb. 11, 2013)

                                  14   (“Plaintiff has simply indicated that he does ‘not have, or possess, any gold or silver coins.’ This

                                  15   information does not satisfy the [28 U.S.C. § 1915(a)(1)] requirement for a ‘statement of all

                                  16   assets.’”). To the extent that Ms. Hunter El is suggesting that nothing besides gold and silver coins

                                  17   can constitute income or assets and thus do not need to be disclosed, her argument is frivolous.

                                  18   See, e.g., Froehlke v. Homecomings Fin. Network, Inc., No. EDCV 13-1868 JGB (DTBx), 2013

                                  19   WL 12120216, at *2 (C.D. Cal. Dec. 4, 2013) (arguments that money not backed by “gold and

                                  20   silver coins” is not lawful money are frivolous) (citing cases). Ms. Hunter El has shown no other

                                  21   reason why she should be excused from the IFP-application requirement to disclose her income or

                                  22   assets here.

                                  23         That said, the court will extend Ms. Hunter El one more chance to comply with her civil-case

                                  24   filing requirements. The court orders Ms. Hunter El to show cause by December 4, 2018, why this

                                  25   case should not be dismissed for failure to pay the civil-case filing fee and to comply with court

                                  26
                                  27
                                       7
                                           Pl. Aff. of Fin. Statement – ECF No. 3 at 2.
                                  28

                                       ORDER – No. 18-cv-06585-LB                         3
                                   1   deadlines and for her failure to prosecute the case. The court warns Ms. Hunter El that if she does

                                   2   not provide a sworn declaration showing cause (or file a properly completed, sworn IFP

                                   3   application form, or pay the civil-case filing fee) by December 4, 2018, the court may dismiss this

                                   4   case without further notice.

                                   5

                                   6      IT IS SO ORDERED.

                                   7      Dated: November 20, 2018

                                   8                                                   ______________________________________
                                                                                       LAUREL BEELER
                                   9                                                   United States Magistrate Judge
                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28

                                       ORDER – No. 18-cv-06585-LB                       4
